

114 S1280 IS: United States Exploration on Idle Tracts Act
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1280IN THE SENATE OF THE UNITED STATESMay 11, 2015Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior to establish an annual production incentive fee with
			 respect to Federal onshore and offshore land that is subject to a lease
			 for production of oil or natural gas under which production is not
			 occurring, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the United States Exploration on Idle Tracts Act or the USE IT Act.
		2.Production
			 incentive fee
			(a)Establishment
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior (referred to in this section as the Secretary) shall issue regulations to establish an annual production incentive fee with respect to Federal onshore and offshore land that is subject to a lease for production of oil or natural gas under which production is not occurring.
 (2)ApplicationThe annual production incentive fee described in paragraph (1) shall apply with respect to land that is subject to a lease described in paragraph (1) that is—
 (A)in effect on the date on which final regulations are issued pursuant to this subsection; or
 (B)executed after that date. (b)AmountFor each acre of land from which oil or natural gas is produced for less than 90 days in a calendar year, the amount of the fee shall be—
 (1)in the case of onshore land—
 (A)for each of the first 3 years of the lease, $4 per acre (in 2015 dollars);
 (B)for the fourth year of the lease, $6 per acre (in 2015 dollars); and
 (C)for the fifth year of the lease and each year thereafter for which the lease is otherwise in effect, $8 per acre (in 2015 dollars); and
 (2)in the case of offshore land—
 (A)for each of the third, fourth, and fifth years of the lease, $4 per acre (in 2015 dollars);
 (B)for the sixth year of the lease, $6 per acre (in 2015 dollars); and
 (C)for the seventh year of the lease and each year thereafter for which the lease is otherwise in effect, $8 per acre (in 2015 dollars).
					(c)Assessment and
 collectionThe Secretary shall assess and collect the fee established under this section.
 (d)DepositAmounts received by the Secretary for the fee under this section shall be reserved for the Secretary for expenditures on inspection, enforcement, and permitting relating to oil and gas.
 (e)RegulationsThe Secretary may issue regulations to prevent evasion of the fee under this section.
			